DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8  and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 7 and 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 depends from cancelled claim 20. For the purpose of examination claim 21 is understood to depend from claim 19.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Kleinsasser et al. (US 4660508 henceforth Kleinsasser).
Regarding claim 1, Kleinsasser discloses a method for feeding pigs as they grow continually from weanling size to finisher pig size comprising: providing a feeder unit which is accessed by the pigs both at weanling and finisher size; the feeder unit having an elongate trough (10) having a base (11) and a sidewall (12/13) for receiving and containing feed and arranged such that the head of the pig can reach over a top edge of the sidewall to the base for eating the feed (fig. 2); the feeder unit having an elongate shelf (31) extending substantially along a full length of the trough and providing a substantially horizontal surface for receiving feed (fig. 2 and 3), said horizontal surface of said shelf being arranged rearwardly of said top edge and separate from said trough such that any feed falling therefrom along the full length thereof can fall directly vertically downwardly into the trough and so as to allow access by the head of the pig to said shelf for direct feeding therefrom, and between said shelf and said top edge to said base (fig. 2 and 3); the feeder unit having a hopper (19) for directly and continuously 
Regarding claim 2, Kleinsasser discloses wherein the shelf is adjustable in height over a distance sufficient only to adjust the space between the bottom edge of the hopper and the horizontal surface of the shelf to control supply of material onto the shelf (col. 3, ll. 15-23).  
Regarding claim 4, Kleinsasser discloses wherein a front edge of the shelf has no portion extending downwardly from the horizontal surface of the shelf to a distance greater than 1.5 inches (fig. 1, front edge has no portion extending downwardly see figure 1 below).

    PNG
    media_image1.png
    915
    671
    media_image1.png
    Greyscale

Regarding claim 6, Kleinsasser discloses wherein the shelf is reinforced by a member (311) extending longitudinally of5 the shelf at a position spaced rearwardly from the front edge such that the head of the finisher pig can pass underneath the front edge and underneath the member to the nipple adjacent the base (fig. 3).  
Regarding claim 10, Kleinsasser discloses wherein the trough and the shelf are both a double sided such that the pigs can access both from each side with the shelf located midway across the trough (fig. 2).  
Regarding 11, Kleinsasser discloses wherein the shelf is reinforced by a member (312) extending longitudinally of the shelf at a position spaced rearwardly from the front edge such that the head of the finisher pig can pass underneath the front edge and underneath the member to the nipple adjacent the base and wherein the member is along a center line of the shelf (fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser in view of Kleinsasser (US 5603285 henceforth Kleinsasser’285).
Regarding claim 3, Kleinsasser teaches wherein the shelf is adjustable in height (col. 3, ll. 15-23) but is silent on by a distance less than 1.0 inch. However, Kleinsasser’285 teaches an adjustable height of a distance of at least 1.5 inch (col. 9, ll. 52-55). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an adjustable height of a distance less than 1.0 inch, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954). In this case, having an adjustable height of less than 1.0 inch allows an operator to make fine adjustments to the height of the shelf to have it tailored for specific animals.
Regarding claim 13, Kleinsasser teaches the invention substantially as claimed but is silent on the weanlings weighs less than 30 pounds and finisher pigs greater than 200 pounds. However, Kleinsasser’285 teaches weanlings weighs less than 30 pounds (col. 9, ll. 26-30) and finisher pigs greater than 200 pounds (col. 9, ll. 47-50). It would have been obvious to one having ordinary skill in the art to have at the time the invention was made to method Kleinsasser’s system with weanlings weighs less than 30 pounds and finisher pigs greater than 200 pounds as taught by Kleinsasser’285 to allow the system to be suitable for hogs starting at the weanling stage.
Claims 7, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinsasser.
Regarding claim 7, Kleinsasser teaches the invention substantially as claimed but is silent on wherein the shelf has a distance from the horizontal surface to a flat horizontal portion of the base of less than 8.0 inches and preferable less than 7.0 inches. It would have been an obvious matter of design choice to have a shelf with a distance , since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, having shelf with a distance from the horizontal surface to a flat horizontal portion of the base of less than 8.0 inches and preferable less than 7.0 inches allows for animals of various sizes to use the feeder.
Regarding claim 8, Kleinsasser teaches the invention substantially as claimed but is silent on wherein a bottom end of each nipple is located a distance from a flat horizontal portion of the base of less than 2.0 inches and preferably less than 1.5 inches and preferably of the order of 1.0 inch. It would have been an obvious matter of design choice to have a wherein a bottom end of each nipple is located a distance from a flat horizontal portion of the base of less than 2.0 inches and preferably less than 1.5 inches and preferably of the order of 1.0 inch, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, having wherein a bottom end of each nipple is located a distance from a flat horizontal portion of the base of less than 2.0 inches and preferably less than 1.5 inches and preferably of the order of 1.0 inch would allow an animal to push the nipple but prevent an animal from drinking from the nipple.
Regarding claim 9, Kleinsasser teaches the invention substantially as claimed but is silent on wherein the front edge of the shelf has a closest distance from a top edge of the side wall which is less than 7.0 inches. It would have been an obvious In re Rose, 105 USPQ 237 (CCPA 1955). In this case, having a front edge of the shelf have the closest distance from a top edge of the side wall which is less than 7.0 inches would allow an animal to easily reach the shelf during feedings.
Regarding claim 12, Kleinsasser teaches the invention substantially as claimed but is silent on wherein the side wall of the trough is no greater than 5 inches in height. It would have been an obvious matter of design choice to have a side wall of a trough being no greater than 5 inches in height, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, having a side wall of a trough being no greater than 5 inches in height allows for animals of various sizes to use the feeder.
Allowable Subject Matter
Claims 14-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157.  The examiner can normally be reached on 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONY E EVANS/Primary Examiner, Art Unit 3647